PER CURIAM.
In this action for alimony without divorce on grounds of abandonment and non-support, the defense was constructive abandonment of defendant by plaintiff. Aside from routine evidentiary and jury instruction questions, the principal conten*ion of appellant is that the trial judge erroneously placed upon her uie burden of proving that defendant’s abandonment was without justification, or at least placed upon her a heavier burden in this regard than the law allows, or ought to allow. We have carefully examined each of appellant’s assignments of error in light of the record and her brief. The Court of Appeals’ majority opinion has dealt fully and properly with each of them. For the reasons given in that opinion, therefore, the decision of the Court of Appeals is
Affirmed.
Justice BROCK did not participate in the consideration and decision of this case.